
	
		II
		110th CONGRESS
		2d Session
		S. 3600
		IN THE SENATE OF THE UNITED STATES
		
			September 25
			 (legislative day, September 17), 2008
			Mr. Kyl introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 35, United States Code, to provide for
		  patent reform.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Patent Reform Act of 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Right of the first inventor to file.
					Sec. 3. Inventor’s oath or declaration.
					Sec. 4. Damages.
					Sec. 5. Post-grant review proceedings.
					Sec. 6. Definition; patent trial and appeal board.
					Sec. 7. Submissions by third parties and other quality
				enhancements.
					Sec. 8. Venue.
					Sec. 9. Patent and trademark office regulatory
				authority.
					Sec. 10. Applicant quality submissions.
					Sec. 11. Inequitable conduct and civil sanctions for misconduct
				before the Office.
					Sec. 12. Authority of the Director of the Patent and Trademark
				Office to accept late filings.
					Sec. 13. Limitation on damages and other remedies with respect
				to patents for methods in compliance with check imaging methods.
					Sec. 14. Patent and trademark office
				funding.
					Sec. 15. Technical amendments.
					Sec. 16. Effective date; rule of construction.
				
			2.Right of the
			 first inventor to file
			(a)DefinitionsSection
			 100 of title 35, United States Code, is amended by adding at the end the
			 following:
				
					(f)The term
				inventor means the individual or, if a joint invention, the
				individuals collectively who invented or discovered the subject matter of the
				invention.
					(g)The terms
				joint inventor and coinventor mean any 1 of the
				individuals who invented or discovered the subject matter of a joint
				invention.
					(h)The
				effective filing date of a claimed invention is—
						(1)the filing
				date of the patent or the application for patent containing the claim to the
				invention; or
						(2)if the patent
				or application for patent is entitled to a right of priority of any other
				application under section 119, 365(a), or 365(b) or to the benefit of an
				earlier filing date in the United States under section 120, 121, or 365(c), the
				filing date of the earliest such application in which the claimed invention is
				disclosed in the manner provided by the first paragraph of section 112.
						(i)The term
				claimed invention means the subject matter defined by a claim in a
				patent or an application for a
				patent.
					.
			(b)Conditions
			 for patentability
				(1)In
			 generalSection 102 of title 35, United States Code, is amended
			 to read as follows:
					
						102.Conditions
				for patentability; novelty
							(a)Novelty;
				Prior ArtA patent for a claimed invention may not be obtained
				if—
								(1)the claimed
				invention was patented, described in a printed publication, or otherwise made
				available to the public (other than through testing undertaken to reduce the
				invention to practice)—
									(A)more than 1
				year before the effective filing date of the claimed invention; or
									(B)1 year or
				less before the effective filing date of the claimed invention, other than
				through disclosures made by the inventor or a joint inventor or by others who
				obtained the subject matter disclosed directly or indirectly from the inventor
				or a joint inventor; or
									(2)the claimed
				invention was described in a patent issued under section 151, or in an
				application for patent published or deemed published under section 122(b), in
				which the patent or application, as the case may be, names another inventor and
				was effectively filed before the effective filing date of the claimed
				invention.
								(b)Exceptions
								(1)Prior
				Inventor Disclosure ExceptionSubject matter that would otherwise
				qualify as prior art based upon a disclosure under subparagraph (B) of
				subsection (a)(1) shall not be prior art to a claimed invention under that
				subparagraph if the subject matter had, before such disclosure, been publicly
				disclosed by the inventor or a joint inventor or others who obtained the
				subject matter disclosed directly or indirectly from the inventor or a joint
				inventor.
								(2)Derivation,
				prior disclosure, and common assignment exceptionsSubject matter
				that would otherwise qualify as prior art only under subsection (a)(2), after
				taking into account the exception under paragraph (1), shall not be prior art
				to a claimed invention if—
									(A)the subject
				matter was obtained directly or indirectly from the inventor or a joint
				inventor;
									(B)the subject
				matter had been publicly disclosed by the inventor or a joint inventor or
				others who obtained the subject matter disclosed, directly or indirectly, from
				the inventor or a joint inventor before the effective filing date of the
				application or patent set forth under subsection (a)(2); or
									(C)the subject
				matter and the claimed invention, not later than the effective filing date of
				the claimed invention, were owned by the same person or subject to an
				obligation of assignment to the same person.
									(3)Joint
				research agreement exception
									(A)In
				generalSubject matter and a claimed invention shall be deemed to
				have been owned by the same person or subject to an obligation of assignment to
				the same person in applying the provisions of paragraph (2) if—
										(i)the subject
				matter and the claimed invention were made by or on behalf of 1 or more parties
				to a joint research agreement that was in effect on or before the effective
				filing date of the claimed invention;
										(ii)the claimed
				invention was made as a result of activities undertaken within the scope of the
				joint research agreement; and
										(iii)the
				application for patent for the claimed invention discloses or is amended to
				disclose the names of the parties to the joint research agreement.
										(B)For purposes
				of subparagraph (A), the term joint research agreement means a
				written contract, grant, or cooperative agreement entered into by 2 or more
				persons or entities for the performance of experimental, developmental, or
				research work in the field of the claimed invention.
									(4)Patents and
				published applications effectively filedA patent or application
				for patent is effectively filed under subsection (a)(2) with respect to any
				subject matter described in the patent or application—
									(A)as of the
				filing date of the patent or the application for patent; or
									(B)if the patent
				or application for patent is entitled to claim a right of priority under
				section 119, 365(a), or 365(b) or to claim the benefit of an earlier filing
				date under section 120, 121, or 365(c), based upon 1 or more prior filed
				applications for patent, as of the filing date of the earliest such application
				that describes the subject
				matter.
									.
				(2)Conforming
			 amendmentThe item relating to section 102 in the table of
			 sections for chapter 10 of title 35, United States Code, is amended to read as
			 follows:
					
						
							102. Conditions for
				patentability;
				novelty.
						
						.
				(c)Conditions
			 for patentability; nonobvious subject matterSection 103 of title
			 35, United States Code, is amended to read as follows:
				
					103.Conditions
				for patentability; nonobvious subject matterA patent for a claimed invention may not be
				obtained though the claimed invention is not identically disclosed as set forth
				in section 102, if the differences between the claimed invention and the prior
				art are such that the claimed invention as a whole would have been obvious
				before the effective filing date of the claimed invention to a person having
				ordinary skill in the art to which the claimed invention pertains.
				Patentability shall not be negated by the manner in which the invention was
				made.
					. 
			(d)Repeal of
			 requirements for inventions made abroadSection 104 of title 35,
			 United States Code, and the item relating to that section in the table of
			 sections for chapter 10 of title 35, United States Code, are repealed.
			(e)Repeal of
			 statutory invention registration
				(1)In
			 generalSection 157 of title 35, United States Code, and the item
			 relating to that section in the table of sections for chapter 14 of title 35,
			 United States Code, are repealed.
				(2)Removal of
			 cross referencesSection 111(b)(8) of title 35, United States
			 Code, is amended by striking sections 115, 131, 135, and 157 and
			 inserting sections 131 and 135.
				(f)Earlier
			 filing date for inventor and joint inventorSection 120 of title
			 35, United States Code, is amended by striking which is filed by an
			 inventor or inventors named and inserting which names an
			 inventor or joint inventor.
			(g)Conforming
			 amendments
				(1)Right of
			 prioritySection 172 of title 35, United States Code, is amended
			 by striking and the time specified in section 102(d).
				(2)Limitation
			 on remediesSection 287(c)(4) of title 35, United States Code, is
			 amended by striking the earliest effective filing date of which is prior
			 to and inserting which has an effective filing date
			 before.
				(3)International
			 application designating the United States: effectSection 363 of
			 title 35, United States Code, is amended by striking except as otherwise
			 provided in section 102(e) of this title.
				(4)Publication
			 of International application: effectSection 374 of title 35,
			 United States Code, is amended by striking sections 102(e) and
			 154(d) and inserting section 154(d).
				(5)Patent
			 issued on international application: effectThe second sentence
			 of section 375(a) of title 35, United States Code, is amended by striking
			 Subject to section 102(e) of this title, such and inserting
			 Such.
				(6)Limit on
			 right of prioritySection 119(a) of title 35, United States Code,
			 is amended by striking ; but no patent shall be granted and all
			 that follows through one year prior to such filing.
				(7)Inventions
			 made with Federal assistanceSection 202(c) of title 35, United
			 States Code, is amended—
					(A)in paragraph
			 (2)—
						(i)by striking
			 publication, on sale, or public use, and all that follows
			 through obtained in the United States and inserting the
			 1-year period referred to in section 102(a) would end before the end of that
			 2-year period; and
						(ii)by striking
			 the statutory and inserting that 1-year;
			 and
						(B)in paragraph
			 (3), by striking any statutory bar date that may occur under this title
			 due to publication, on sale, or public use and inserting the
			 expiration of the 1-year period referred to in section 102(a).
					(h)Repeal of
			 interfering patent remediesSection 291 of title 35, United
			 States Code, and the item relating to that section in the table of sections for
			 chapter 29 of title 35, United States Code, are repealed.
			(i)Action for
			 claim to patent on derived inventionSection 135(a) of title 35,
			 United States Code, is amended to read as follows:
				
					(a)Dispute
				over right to patent
						(1)Institution
				of derivation proceedingAn applicant may request initiation of a
				derivation proceeding to determine the right of the applicant to a patent by
				filing a request which sets forth with particularity the basis for finding that
				an earlier applicant derived the claimed invention from the applicant
				requesting the proceeding and, without authorization, filed an application
				claiming such invention. Any such request may only be made within 1 year after
				the date of first publication of an application or of the issuance of a patent,
				whichever is earlier, containing a claim that is the same or is substantially
				the same as the claimed invention, must be made under oath, and must be
				supported by substantial evidence. Whenever the Director determines that
				patents or applications for patent naming different individuals as the inventor
				interfere with one another because of a dispute over the right to patent under
				section 101, the Director shall institute a derivation proceeding for the
				purpose of determining which applicant is entitled to a patent.
						(2)Determination
				by Patent Trial and Appeal BoardIn any proceeding under this
				subsection, the Patent Trial and Appeal Board—
							(A)shall
				determine the question of the right to patent;
							(B)in
				appropriate circumstances, may correct the naming of the inventor in any
				application or patent at issue; and
							(C)shall issue a
				final decision on the right to patent.
							(3)Derivation
				proceedingThe Board may defer action on a request to initiate a
				derivation proceeding until 3 months after the date on which the Director
				issues a patent to the applicant whose application has the earlier effective
				filing date of the commonly claimed invention.
						(4)Effect of
				final decisionThe final decision of the Patent Trial and Appeal
				Board, if adverse to the claim of an applicant, shall constitute the final
				refusal by the United States Patent and Trademark Office on the claims
				involved. The Director may issue a patent to an applicant who is determined by
				the Patent Trial and Appeal Board to have the right to patent. The final
				decision of the Board, if adverse to a patentee, shall, if no appeal or other
				review of the decision has been or can be taken or had, constitute cancellation
				of the claims involved in the patent, and notice of such cancellation shall be
				endorsed on copies of the patent distributed after such cancellation by the
				United States Patent and Trademark
				Office.
						.
			(j)Elimination
			 of references to interferences(1)Sections 6, 41,
			 134, 141, 145, 146, 154, 305, and 314 of title 35, United States Code, are each
			 amended by striking Board of Patent Appeals and Interferences
			 each place it appears and inserting Patent Trial and Appeal
			 Board.
				(2)Sections 141, 146, and 154 of title
			 35, United States Code, are each amended—
					(A)by striking an
			 interference each place it appears and inserting a derivation
			 proceeding; and
					(B)by striking
			 interference each additional place it appears and inserting
			 derivation proceeding.
					(3)The section heading for section 134 of
			 title 35, United States Code, is amended to read as follows:
					
						134.Appeal to
				the Patent Trial and Appeal
				Board
						.
				(4)The section heading for section 135 of
			 title 35, United States Code, is amended to read as follows:
					
						135.Derivation
				proceedings
						.
				(5)The section heading for section 146
			 of title 35, United States Code, is amended to read as follows:
					
						146.Civil
				action in case of derivation
				proceeding
						.
				(6)Section 154(b)(1)(C) of title 35,
			 United States Code, is amended by striking interferences and
			 inserting derivation
			 proceedings.
				(7)The item relating to section 6 in the
			 table of sections for chapter 1 of title 35, United States Code, is amended to
			 read as follows:
					
						
							6. Patent Trial and Appeal
				Board.
						
						.
				(8)The items relating to sections 134
			 and 135 in the table of sections for chapter 12 of title 35, United States
			 Code, are amended to read as follows:
					
						
							134. Appeal to the Patent Trial and Appeal
				Board.
							135. Derivation
				proceedings.
						
						.
				(9)The item relating to section 146 in
			 the table of sections for chapter 13 of title 35, United States Code, is
			 amended to read as follows:
					
						
							146. Civil action in case of derivation
				proceeding.
						
						.
				(10)Certain
			 appealsSection 1295(a)(4)(A) of title 28, United States Code, is
			 amended to read as follows:
					
						(A)the Patent
				Trial and Appeal Board of the United States Patent and Trademark Office with
				respect to patent applications, derivation proceedings, and post-grant review
				proceedings, at the instance of an applicant for a patent or any party to a
				patent interference (commenced before the effective date of the Patent Reform
				Act of 2008), derivation proceeding, or post-grant review proceeding, and any
				such appeal shall waive any right of such applicant or party to proceed under
				section 145 or 146 of title
				35;
						.
				3.Inventor’s
			 oath or declaration
			(a)Inventor’s
			 oath or declaration
				(1)In
			 generalSection 115 of title 35, United States Code, is amended
			 to read as follows:
					
						115.Inventor’s
				oath or declaration
							(a)Naming the
				inventor; inventor’s oath or declarationAn application for
				patent that is filed under section 111(a) or that commences the national stage
				under section 371 (including an application under section 111 that is filed by
				an inventor for an invention for which an application has previously been filed
				under this title by that inventor) shall include, or be amended to include, the
				name of the inventor of any claimed invention in the application. Except as
				otherwise provided in this section, an individual who is the inventor or a
				joint inventor of a claimed invention in an application for patent shall
				execute an oath or declaration in connection with the application.
							(b)Required
				statementsAn oath or declaration under subsection (a) shall
				contain statements that—
								(1)the
				application was made or was authorized to be made by the affiant or declarant;
				and
								(2)such
				individual believes himself or herself to be the original inventor or an
				original joint inventor of a claimed invention in the application.
								(c)Additional
				requirementsThe Director may specify additional information
				relating to the inventor and the invention that is required to be included in
				an oath or declaration under subsection (a).
							(d)Substitute
				statement
								(1)In
				generalIn lieu of executing an oath or declaration under
				subsection (a), the applicant for patent may provide a substitute statement
				under the circumstances described in paragraph (2) and such additional
				circumstances that the Director may specify by regulation.
								(2)Permitted
				circumstancesA substitute statement under paragraph (1) is
				permitted with respect to any individual who—
									(A)is unable to
				file the oath or declaration under subsection (a) because the
				individual—
										(i)is
				deceased;
										(ii)is under
				legal incapacity; or
										(iii)cannot be
				found or reached after diligent effort; or
										(B)is under an
				obligation to assign the invention but has refused to make the oath or
				declaration required under subsection (a).
									(3)ContentsA
				substitute statement under this subsection shall—
									(A)identify the
				individual with respect to whom the statement applies;
									(B)set forth the
				circumstances representing the permitted basis for the filing of the substitute
				statement in lieu of the oath or declaration under subsection (a); and
									(C)contain any
				additional information, including any showing, required by the Director.
									(e)Making
				required statements in assignment of recordAn individual who is
				under an obligation of assignment of an application for patent may include the
				required statements under subsections (b) and (c) in the assignment executed by
				the individual, in lieu of filing such statements separately.
							(f)Time for
				filingA notice of allowance under section 151 may be provided to
				an applicant for patent only if the applicant for patent has filed each
				required oath or declaration under subsection (a) or has filed a substitute
				statement under subsection (d) or recorded an assignment meeting the
				requirements of subsection (e).
							(g)Earlier-filed
				application containing required statements or substitute
				statementThe requirements under this section shall not apply to
				an individual with respect to an application for patent in which the individual
				is named as the inventor or a joint inventor and that claims the benefit under
				section 120 or 365(c) of the filing of an earlier-filed application, if—
								(1)an oath or
				declaration meeting the requirements of subsection (a) was executed by the
				individual and was filed in connection with the earlier-filed
				application;
								(2)a substitute
				statement meeting the requirements of subsection (d) was filed in the earlier
				filed application with respect to the individual; or
								(3)an assignment
				meeting the requirements of subsection (e) was executed with respect to the
				earlier-filed application by the individual and was recorded in connection with
				the earlier-filed application.
								(h)Supplemental
				and corrected statements; filing additional statements
								(1)In
				generalAny person making a statement required under this section
				may withdraw, replace, or otherwise correct the statement at any time. If a
				change is made in the naming of the inventor requiring the filing of 1 or more
				additional statements under this section, the Director shall establish
				regulations under which such additional statements may be filed.
								(2)Supplemental
				statements not requiredIf an individual has executed an oath or
				declaration under subsection (a) or an assignment meeting the requirements of
				subsection (e) with respect to an application for patent, the Director may not
				thereafter require that individual to make any additional oath, declaration, or
				other statement equivalent to those required by this section in connection with
				the application for patent or any patent issuing thereon.
								(3)Savings
				clauseNo patent shall be invalid or unenforceable based upon the
				failure to comply with a requirement under this section if the failure is
				remedied as provided under paragraph (1).
								(i)Acknowledgment of penaltiesAny declaration or statement filed pursuant
				to this section shall contain an acknowledgment that any willful false
				statement made in such declaration or statement is punishable under section
				1001 of title 18 by fine or imprisonment of not more than 5 years, or
				both.
							.
				(2)Relationship
			 to divisional applicationsSection 121 of title 35, United States
			 Code, is amended by striking If a divisional application and all
			 that follows through inventor..
				(3)Requirements
			 for nonprovisional applicationsSection 111(a) of title 35,
			 United States Code, is amended—
					(A)in paragraph
			 (2)(C), by striking by the applicant and inserting or
			 declaration;
					(B)in the
			 heading for paragraph (3), by striking and oath; and
					(C)by striking
			 and oath each place it appears.
					(4)Conforming
			 amendmentThe item relating to section 115 in the table of
			 sections for chapter 10 of title 35, United States Code, is amended to read as
			 follows:
					
						115. Inventor's oath or
				declaration..
					
				(b)Filing by
			 other than inventorSection
			 118 of title 35, United States Code, is amended to read as follows:
				
					118.Filing by
				other than inventorA person
				to whom the inventor has assigned or is under an obligation to assign the
				invention may make an application for patent. A person who otherwise shows
				sufficient proprietary interest in the matter may make an application for
				patent on behalf of and as agent for the inventor on proof of the pertinent
				facts and a showing that such action is appropriate to preserve the rights of
				the parties. If the Director grants a patent on an application filed under this
				section by a person other than the inventor, the patent shall be granted to the
				real party in interest and upon such notice to the inventor as the Director
				considers to be
				sufficient.
					.
			(c)SpecificationSection
			 112 of title 35, United States Code, is amended—
				(1)in the first
			 paragraph—
					(A)by striking
			 The specification and inserting (a)
			 In general.—The
			 specification; and
					(B)by striking
			 , and shall set forth and all that follows through his
			 invention; and
					(2)in the second
			 paragraph—
					(A)by striking
			 The specifications and inserting (b)
			 Conclusion.—The
			 specifications; and
					(B)by striking
			 applicant regards as his invention and inserting inventor
			 or a joint inventor regards as the invention;
					(3)in the third
			 paragraph, by striking A claim and inserting (c)
			 Form.—A
			 claim;
				(4)in the fourth
			 paragraph, by striking Subject to the following paragraph, and
			 inserting (d) Reference
			 in dependent forms.—Subject to subsection (e),;
				(5)in the fifth
			 paragraph, by striking A claim and inserting (e)
			 Reference in multiple dependent
			 form.—A claim; and
				(6)in the last
			 paragraph, by striking An element and inserting (f)
			 Element in claim for a
			 combination.—An element.
				4.Damages
			(a)DamagesSection
			 284 of title 35, United States Code, is amended to read as follows:
				
					284.Damages
						(a)In
				general
							(1)Compensatory
				damagesUpon finding for a claimant, the court shall award the
				claimant damages adequate to compensate for the infringement, but in no event
				less than a reasonable royalty for the use made of the invention by the
				infringer, together with interest and costs as determined by the court.
							(2)Increased
				damagesWhen the damages are not found by a jury, the court shall
				assess them. In either event the court may increase the damages up to 3 times
				the amount found or assessed. Increased damages under this paragraph shall not
				apply to provisional rights under section 154(d) of this title.
							(3)LimitationSubsections
				(b) through (i) of this section apply only to the determination of the amount
				of reasonable royalty and shall not apply to the determination of other types
				of damages.
							(b)Hypothetical
				negotiationFor purposes of this section, the term
				reasonable royalty means the amount that the infringer would
				have agreed to pay and the claimant would have agreed to accept if the
				infringer and claimant had voluntarily negotiated a license for use of the
				invention at the time just prior to when the infringement began. The court or
				the jury, as the case may be, shall assume that the infringer and claimant
				would have agreed that the patent is valid, enforceable, and infringed.
						(c)Appropriate
				factorsThe court or the jury, as the case may be, may consider
				any factors that are relevant to the determination of the amount of a
				reasonable royalty.
						(d)Standardized
				measuresThe amount of a reasonable royalty shall not be
				determined by the use of a standard or average ratio for the division of
				profits, an industry average rate for royalties, or other methods that are not
				based on the particular benefits or advantages of the use of the invention,
				unless the party asserting the propriety of such a method demonstrates
				that—
							(1)the use made of
				the invention is the primary reason for demand for the infringing product or
				process;
							(2)the method
				consists of the use of an established royalty;
							(3)the method
				consists of the use of an industry average range to confirm that an estimate of
				the amount of a reasonable royalty that is produced by an independently
				allowable method falls within a reasonable range; or
							(4)no other method
				is reasonably available to determine the amount of a reasonable royalty and the
				use of the method is otherwise appropriate.
							(e)Comparable
				patents
							(1)In
				generalThe amount of a reasonable royalty shall not be
				determined by comparison to royalties paid for patents other than the patent in
				suit unless—
								(A)such other
				patents are used in the same or an analogous technological field;
								(B)such other
				patents are found to be economically comparable to the patent in suit;
				and
								(C)evidence of the
				value of such other patents is presented in conjunction with or as confirmation
				of other evidence for determining the amount of a reasonable royalty.
								(2)FactorsFactors
				that may be considered to determine whether another patent is economically
				comparable to the patent in suit under paragraph (1)(A) include whether—
								(A)the other patent
				is comparable to the patent in suit in terms of the overall significance of the
				other patent to the product or process licensed under such other patent;
				and
								(B)the product or
				process that uses the other patent is comparable to the infringing product or
				process based upon its profitability or a like measure of value.
								(f)Financial
				conditionThe financial condition of the infringer as of the time
				of the trial shall not be relevant to the determination of the amount of a
				reasonable royalty.
						(g)SequencingEither
				party may request that a patent-infringement trial be sequenced so that the
				court or the jury, as the case may be, decides questions of the patent's
				infringement and validity before the issue of the amount of a reasonable
				royalty is presented to the court or the jury, as the case may be. The court
				shall grant such a request absent good cause to reject the request, such as the
				absence of issues of significant damages or infringement and validity. The
				sequencing of a trial pursuant to this subsection shall not affect other
				matters, such as the timing of discovery.
						(h)ExpertsIn
				addition to the expert disclosure requirements under rule 26(a)(2) of the
				Federal Rules of Civil Procedure, a party that intends to present the testimony
				of an expert relating to the amount of a reasonable royalty shall
				provide—
							(1)to the other
				parties to that civil action, the expert report relating to damages, including
				all data and other information considered by the expert in forming the opinions
				of the expert; and
							(2)to the court, at
				the same time as to the other parties, the complete statement of all opinions
				that the expert will express and the basis and reasons for those
				opinions.
							(i)Jury
				instructionsOn the motion of any party and after allowing any
				other party to the civil action a reasonable opportunity to be heard, the court
				shall determine whether there is no legally sufficient evidence to support 1 or
				more of the contentions of a party relating to the amount of a reasonable
				royalty. The court shall identify for the record those factors that are
				supported by legally sufficient evidence, and shall instruct the jury to
				consider only those factors when determining the amount of a reasonable
				royalty. The jury may not consider any factor for which legally sufficient
				evidence has not been admitted at
				trial.
						.
			(b)Testimony by
			 expertsChapter 29 of title 35, United States Code, as amended by
			 section 11, is further amended by adding at the end the following:
				
					299A.Testimony by
				experts
						(a)Federal
				ruleIn a patent case, the court shall ensure that the testimony
				of a witness qualified as an expert by knowledge, skill, experience, training,
				or education meets the requirements set forth in rule 702 of the Federal Rules
				of Evidence.
						(b)Determination
				of reliabilityTo determine whether an expert's principles and
				methods are reliable, the court may consider, among other factors—
							(1)whether the
				expert's theory or technique can be or has been tested;
							(2)whether the
				theory or technique has been subjected to peer review and publication;
							(3)the known or
				potential error rate of the theory or technique, and the existence and
				maintenance of standards controlling the technique's operation;
							(4)the degree of
				acceptance of the theory or technique within the relevant scientific or
				specialized community;
							(5)whether the
				theory or technique is employed independently of litigation; or
							(6)whether the
				expert has adequately considered or accounted for readily available alternative
				theories or techniques.
							(c)Required
				explanationThe court shall explain its reasons for allowing or
				barring the introduction of an expert's proposed testimony under this
				section.
						.
			5.Post-grant
			 review proceedings
			(a)ReexaminationSection
			 303(a) of title 35, United States Code, is amended to read as follows:
				
					(a)Within 3 months
				after the owner of a patent files a request for reexamination under section
				302, the Director shall determine whether a substantial new question of
				patentability affecting any claim of the patent concerned is raised by the
				request, with or without consideration of other patents or printed
				publications. The existence of a substantial new question of patentability is
				not precluded by the fact that a patent or printed publication was previously
				cited by or to the Office or considered by the
				Office.
					.
			(b)Repeal of
			 optional inter partes reexamination procedures
				(1)In
			 generalSections 311, 312, 313, 314, 315, 316, 317, and 318 of
			 title 35, United States Code, and the items relating to those sections in the
			 table of sections, are repealed.
				(2)Effective
			 dateNotwithstanding paragraph (1), the provisions of sections
			 311, 312, 313, 314, 315, 316, 317, and 318 of title 35, United States Code,
			 shall continue to apply to any inter partes reexamination determination request
			 filed on or before the effective date of subsection (c).
				(c)Post-grant
			 review proceedingsPart III of title 35, United States Code, is
			 amended by adding at the end the following:
				
					32Post-grant review proceedings
						
							Sec.
							321. Petition for post-grant
				  review.
							322. Relation to other
				  proceedings or actions.
							323. Requirements of
				  petition.
							324. Publication and public
				  availability of petition.
							325. Consolidation or stay of
				  proceedings.
							326. Submission of additional
				  information.
							327. Institution of
				  post-grant review proceedings.
							328. Determination not
				  appealable.
							329. Conduct of post-grant
				  review proceedings.
							330. Patent owner
				  response.
							331. Proof and evidentiary
				  standards.
							332. Amendment of the
				  patent.
							333. Settlement.
							334. Decision of the
				  board.
							335. Effect of
				  decision.
							336. Appeal.
						
						321.Petition for
				post-grant review
							(a)In
				generalSubject to the provisions of this chapter, a person who
				has a substantial economic interest adverse to a patent may file with the
				Office a petition to institute a post-grant review proceeding for that patent.
				If instituted, such a proceeding shall be deemed to be either a first-period
				proceeding or a second-period proceeding. The Director shall establish, by
				regulation, fees to be paid by the person requesting the proceeding, in such
				amounts as the Director determines to be reasonable, considering the aggregate
				costs of the post-grant review proceeding and the status of the
				petitioner.
							(b)First-period
				proceeding
								(1)ScopeA
				petitioner in a first-period proceeding may request to cancel as unpatentable 1
				or more claims of a patent on any ground that could be raised under paragraph
				(2) or (3) of section 282(b) (relating to invalidity of the patent or any
				claim).
								(2)Filing
				deadlineA petition for a first-period proceeding shall be filed
				not later than 9 months after the grant of the patent or issuance of a reissue
				patent.
								(c)Second-period
				proceeding
								(1)ScopeA
				petitioner in a second-period proceeding may request to cancel as unpatentable
				1 or more claims of a patent only on a ground that could be raised under
				section 102 or 103 and only on the basis of prior art consisting of patents or
				printed publications.
								(2)Filing
				deadlineA petition for a second-period proceeding shall be filed
				after the later of either—
									(A)9 months after
				the grant of a patent or issuance of a reissue of a patent; or
									(B)if a first-period
				proceeding is instituted under section 327, the date of the termination of such
				first-period proceeding.
									322.Relation to
				other proceedings or actions
							(a)Early
				actionsA first-period proceeding may not be instituted until
				after a civil action alleging infringement of the patent is finally concluded
				if—
								(1)the infringement
				action is filed within 3 months after the grant of the patent;
								(2)a stay of the
				proceeding is requested by the patent owner;
								(3)the Director
				determines that the infringement action is likely to address the same or
				substantially the same questions of patentability that would be addressed in
				the proceeding; and
								(4)the Director
				determines that a stay of the proceeding would not be contrary to the interests
				of justice.
								(b)Pending civil
				actions
								(1)Infringer's
				actionA post-grant review proceeding may not be instituted or
				maintained if the petitioner or real party in interest has filed a civil action
				challenging the validity of a claim of the patent.
								(2)Patent owner's
				actionA second-period proceeding may not be instituted if the
				petition requesting the proceeding is filed more than 3 months after the date
				on which the petitioner, real party in interest, or his privy is required to
				respond to a civil action alleging infringement of the patent.
								(3)Stay or
				dismissalThe Director may stay or dismiss a second-period
				proceeding if the petitioner or real party in interest challenges the validity
				of a claim of the patent in a civil action.
								(c)Duplicative
				proceedingsA post-grant review or reexamination proceeding may
				not be instituted if—
								(1)the petition
				requesting the proceeding identifies the same petitioner or real party in
				interest and the same patent as a previous petition requesting a post-grant
				review proceeding; or
								(2)the petition
				requests cancellation of a claim in a reissue patent that is identical to a
				claim in the original patent from which the reissue patent was issued, and the
				time limitations in section 321 would bar filing a post-grant review petition
				for such original patent.
								(d)EstoppelThe
				petitioner in any post-grant review proceeding under this chapter may not
				request or maintain a proceeding before the Office with respect to a claim, or
				assert either in a civil action arising in whole or in part under section 1338
				of title 28 or in a proceeding before the International Trade Commission that a
				claim in a patent is invalid, on any ground that—
								(1)the petitioner,
				real party in interest, or his privy raised during a post-grant review
				proceeding resulting in a final decision under section 334; or
								(2)the petitioner,
				real party in interest, or his privy could have raised during a second-period
				proceeding resulting in a final decision under section 334.
								323.Requirements
				of petitionA petition filed
				under section 321 may be considered only if—
							(1)the petition is
				accompanied by payment of the fee established by the Director under section
				321;
							(2)the petition
				identifies all real parties in interest;
							(3)the petition
				identifies, in writing and with particularity, each claim challenged, the
				grounds on which the challenge to each claim is based, and the evidence that
				supports the grounds for each challenged claim, including—
								(A)copies of patents
				and printed publications that the petitioner relies upon in support of the
				petition; and
								(B)affidavits or
				declarations of supporting evidence and opinions, if the petitioner relies on
				other factual evidence or on expert opinions;
								(4)the petition
				provides such other information as the Director may require by regulation;
				and
							(5)the petitioner
				provides copies of any of the documents required under paragraphs (3) and (4)
				to the patent owner or, if applicable, the designated representative of the
				patent owner.
							324.Publication
				and public availability of petition
							(a)In
				generalAs soon as practicable after the receipt of a petition
				under section 321, the Director shall—
								(1)publish the
				petition in the Federal Register; and
								(2)make that
				petition available on the website of the United States Patent and Trademark
				Office.
								(b)Public
				availabilityThe file of any proceeding under this chapter shall
				be made available to the public except that any petition or document filed with
				the intent that it be sealed shall be accompanied by a motion to seal. Such
				petition or document shall be treated as sealed, pending the outcome of the
				ruling on the motion. Failure to file a motion to seal will result in the
				pleadings being placed in the public record.
							325.Consolidation
				or stay of proceedings
							(a)First-period
				proceedingsIf more than 1 petition for a first-period proceeding
				is properly filed against the same patent and the Director determines that more
				than 1 of these petitions warrants the instituting of a first-period proceeding
				under section 327, the Director shall consolidate such proceedings into a
				single first-period proceeding.
							(b)Second-period
				proceedingsIf the Director institutes a second-period
				proceeding, the Director, in his discretion, may join as a party to that
				second-period proceeding any person who properly files a petition under section
				321 that the Director, after receiving a preliminary response under section 330
				or the expiration of the time for filing such a response, determines warrants
				the instituting of a second-period proceeding under section 327.
							(c)Other
				proceedingsNotwithstanding sections 135(a), 251, and 252, and
				chapter 30, during the pendency of any post-grant review proceeding the
				Director may determine the manner in which any proceeding or matter involving
				the patent that is before the Office may proceed, including providing for stay,
				transfer, consolidation, or termination of any such proceeding or
				matter.
							326.Submission of
				additional informationA
				petitioner under this chapter shall file such additional information with
				respect to the petition as the Director may require by regulation.
						327.Institution of
				post-grant review proceedings
							(a)ThresholdThe
				Director may not authorize a post-grant review proceeding to commence unless
				the Director determines that the information presented in the petition, if such
				information is not rebutted, would provide a sufficient basis to conclude that
				at least 1 of the claims challenged in the petition is unpatentable.
							(b)Additional
				groundsIn the case of a petition for a first-period proceeding,
				the determination required under subsection (a) may be satisfied by a showing
				that the petition raises a novel or unsettled legal question that is important
				to other patents or patent applications.
							(c)Successive
				petitionsThe Director may not institute an additional
				second-period proceeding if a prior second-period proceeding has been
				instituted and the time period established under section 329(b)(2) for
				requesting joinder under section 325(b) has expired, unless the Director
				determines that—
								(1)the additional
				petition satisfies the requirements under subsection (a); and
								(2)either—
									(A)the additional
				petition presents exceptional circumstances; or
									(B)such an
				additional proceeding is reasonably required in the interests of
				justice.
									(d)TimingThe
				Director shall determine whether to institute a post-grant review proceeding
				under this chapter within 3 months after receiving a preliminary response under
				section 330 or the expiration of the time for filing such a response.
							(e)NoticeThe
				Director shall notify the petitioner and patent owner, in writing, of the
				Director's determination under subsection (a). The Director shall publish each
				notice of institution of a post-grant review proceeding in the Federal Register
				and make such notice available on the website of the United States Patent and
				Trademark Office. Such notice shall list the date on which the proceeding shall
				commence.
							328.Determination
				not appealableThe
				determination by the Director regarding whether to institute a post-grant
				review proceeding under section 327 shall not be appealable.
						329.Conduct of
				post-grant review proceedings
							(a)In
				generalThe Director shall prescribe regulations—
								(1)in accordance
				with section 2(b)(2), establishing and governing post-grant review proceedings
				under this chapter and their relationship to other proceedings under this
				title;
								(2)for setting forth
				the standards for showings of sufficient grounds to institute a proceeding
				under section 321(a) and subsections (a), (b), and (c) of section 327;
								(3)providing for the
				publication in the Federal Register all requests for the institution of
				post-grant proceedings;
								(4)establishing
				procedures for the submission of supplemental information after the petition is
				filed; and
								(5)setting forth
				procedures for discovery of relevant evidence, including that such discovery
				shall be limited to evidence directly related to factual assertions advanced by
				either party in the proceeding.
								(b)Post-grant
				review regulationsThe regulations required under subsection
				(a)(1) shall—
								(1)require that the
				final determination in any post-grant review proceeding be issued not later
				than 1 year after the date on which the Director notices the institution of a
				post-grant proceeding under this chapter, except that the Director may, for
				good cause shown, extend the 1-year period by not more than 6 months, and may
				adjust the time periods in this paragraph in the case of joinder under section
				325(b);
								(2)set a time period
				for requesting joinder under section 325(b);
								(3)allow for
				discovery upon order of the Director, provided that in a second-period
				proceeding discovery shall be limited to—
									(A)the deposition of
				witnesses submitting affidavits or declarations; and
									(B)what is otherwise
				necessary in the interest of justice;
									(4)prescribe
				sanctions for abuse of discovery, abuse of process, or any other improper use
				of the proceeding, such as to harass or to cause unnecessary delay or
				unnecessary increase in the cost of the proceeding;
								(5)provide for
				protective orders governing the exchange and submission of confidential
				information;
								(6)ensure that any
				information submitted by the patent owner in support of any amendment entered
				under section 332 is made available to the public as part of the prosecution
				history of the patent; and
								(7)provide either
				party with the right to an oral hearing as part of the proceeding.
								(c)ConsiderationsIn
				prescribing regulations under this section, the Director shall consider the
				effect on the economy, the integrity of the patent system, and the efficient
				administration of the Office.
							(d)Conduct of
				proceedingThe Patent Trial and Appeal Board shall, in accordance
				with section 6(b), conduct each proceeding authorized by the Director.
							330.Patent owner
				response
							(a)Preliminary
				responseIf a post-grant review petition is filed under section
				321, the patent owner shall have the right to file a preliminary
				response—
								(1)in the case of a
				first-period proceeding, within 2 months of the expiration of the time for
				filing a petition for a first-period proceeding; and
								(2)in the case of a
				second-period proceeding, within a time period set by the Director.
								(b)Content of
				responseA preliminary response to a petition for a post-grant
				review proceeding shall set forth reasons why no post-grant review proceeding
				should be instituted based upon the failure of the petition to meet any
				requirement of this chapter.
							(c)Additional
				responseAfter a post-grant review proceeding under this chapter
				has been instituted with respect to a patent, the patent owner shall have the
				right to file, within a time period set by the Director, a response to the
				petition. The patent owner shall file with the response, through affidavits or
				declarations, any additional factual evidence and expert opinions on which the
				patent owner relies in support of the response.
							331.Proof and
				evidentiary standards
							(a)In
				generalThe presumption of validity set forth in section 282 of
				this title shall apply in post-grant review proceedings instituted under this
				chapter.
							(b)Burden of
				proofThe petitioner shall have the burden of proving a
				proposition of invalidity by a preponderance of the evidence in a first-period
				proceeding and by clear and convincing evidence in a second-period
				proceeding.
							332.Amendment of
				the patent
							(a)In
				generalDuring a post-grant review proceeding instituted under
				this chapter, the patent owner may file 1 motion to amend the patent in 1 or
				more of the following ways:
								(1)Cancel any
				challenged patent claim.
								(2)For each
				challenged claim, propose a reasonable number of substitute claims.
								(b)Additional
				motionsAdditional motions to amend may be permitted upon the
				joint request of the petitioner and the patent owner to materially advance the
				settlement of a proceeding under section 333, or upon the request of the patent
				owner for good cause shown.
							(c)Scope of
				claimsAn amendment under this section may not enlarge the scope
				of the claims of the patent or introduce new matter.
							333.Settlement
							(a)In
				generalA post-grant review proceeding instituted under this
				chapter shall be terminated with respect to any petitioner upon the joint
				request of the petitioner and the patent owner, unless the Office has decided
				the matter before the request for termination is filed. If the post-grant
				review proceeding is terminated with respect to a petitioner under this
				section, no estoppel under this chapter shall apply to that petitioner. If no
				petitioner remains in the post-grant review proceeding, the Office may
				terminate the post-grant review proceeding or proceed to a final written
				decision under section 334.
							(b)Agreements in
				writingAny agreement or understanding between the patent owner
				and a petitioner, including any collateral agreements referred to in such
				agreement or understanding, made in connection with, or in contemplation of,
				the termination of a post-grant review proceeding under this section shall be
				in writing and a true copy of such agreement or understanding shall be filed in
				the United States Patent and Trademark Office before the termination of the
				post-grant review proceeding as between the parties to the agreement or
				understanding. If any party filing such agreement or understanding so requests,
				the copy shall be kept separate from the file of the post-grant review
				proceeding, and shall be made available only to Federal Government agencies
				upon written request, or to any other person on a showing of good cause.
							334.Decision of
				the boardIf the post-grant
				review proceeding is instituted and not dismissed under this chapter, the
				Patent Trial and Appeal Board shall issue a final written decision with respect
				to the patentability of any patent claim challenged and any new claim added
				under section 332.
						335.Effect of
				decisionIf the Patent Trial
				and Appeal Board issues a final decision under section 334 and the time for
				appeal has expired or any appeal proceeding has terminated, the Director shall
				issue and publish a certificate canceling any claim of the patent finally
				determined to be unpatentable and incorporating in the patent by operation of
				the certificate any new claim determined to be patentable.
						336.AppealA party dissatisfied with the final
				determination of the Patent Trial and Appeal Board in a post-grant review
				proceeding instituted under this chapter may appeal the determination under
				sections 141 through 144. Any party to the post-grant review proceeding shall
				have the right to be a party to the
				appeal.
						.
			(d)Technical and
			 conforming amendmentThe
			 table of chapters for part III of title 35, United States Code, is amended by
			 adding at the end the following:
				
					
						32. Post-Grant Review
				Proceedings...........................................321.
					
					.
			(e)Regulations and
			 effective date
				(1)RegulationsThe
			 Under Secretary of Commerce for Intellectual Property and the Director of the
			 United States Patent and Trademark Office (in this subsection referred to as
			 the Director) shall, not later than the date that is 1 year
			 after the date of the enactment of this Act, issue regulations to carry out
			 chapter 32 of title 35, United States Code, as added by subsection (c) of this
			 section.
				(2)ApplicabilityThe
			 amendments made by subsection (c) shall take effect on the date that is 1 year
			 after the date of the enactment of this Act and shall apply only to patents
			 issued on or after that date, except that, in the case of a patent issued
			 before the effective date of subsection (c) on an application filed between
			 September 15, 1999 and the effective date of subsection (c), a petition for
			 second-period review may be filed.
				(3)Pending
			 interferencesThe Director shall determine the procedures under
			 which interferences commenced before the effective date under paragraph (2) are
			 to proceed, including whether any such interference is to be dismissed without
			 prejudice to the filing of a petition for a post-grant review proceeding under
			 chapter 32 of title 35, United States Code, or is to proceed as if this Act had
			 not been enacted. The Director shall include such procedures in regulations
			 issued under paragraph (1).
				6.Definition;
			 patent trial and appeal board
			(a)DefinitionSection
			 100 of title 35, United States Code, as amended by section 2 of this Act, is
			 further amended in subsection (e), by striking or inter partes
			 reexamination under section 311.
			(b)Patent trial
			 and appeal boardSection 6 of title 35, United States Code, is
			 amended to read as follows:
				
					6.Patent trial and
				appeal board
						(a)Establishment
				and compositionThere shall be in the Office a Patent Trial and
				Appeal Board. The Director, the Deputy Director, the Commissioner for Patents,
				the Commissioner for Trademarks, and the administrative patent judges shall
				constitute the Patent Trial and Appeal Board. The administrative patent judges
				shall be persons of competent legal knowledge and scientific ability who are
				appointed by the Secretary. Any reference in any Federal law, Executive order,
				rule, regulation, or delegation of authority, or any document of or pertaining
				to the Board of Patent Appeals and Interferences is deemed to refer to the
				Patent Trial and Appeal Board.
						(b)DutiesThe
				Patent Trial and Appeal Board shall—
							(1)on written appeal
				of an applicant, review adverse decisions of examiners upon application for
				patents;
							(2)on written appeal
				of a patent owner, review adverse decisions of examiners upon patents in
				reexamination proceedings under chapter 30;
							(3)determine
				priority and patentability of invention in derivation proceedings under
				subsection 135(a); and
							(4)conduct
				post-grant review proceedings under chapter 32.
							Each
				appeal, derivation, and post-grant review proceeding shall be heard by at least
				3 members of the Patent Trial and Appeal Board, who shall be designated by the
				Director. Only the Patent Trial and Appeal Board may grant
				rehearings..
			7.Submissions
			 by third parties and other quality enhancementsSection 122 of title 35, United States Code,
			 is amended by adding at the end the following:
			
				(e)Preissuance
				submissions by third parties
					(1)In
				generalAny person may submit for consideration and inclusion in
				the record of a patent application, any patent, published patent application,
				or other publication of potential relevance to the examination of the
				application, if such submission is made in writing before the earlier
				of—
						(A)the date a
				notice of allowance under section 151 is mailed in the application for patent;
				or
						(B)either—
							(i)6 months
				after the date on which the application for patent is published under section
				122, or
							(ii)the date of
				the first rejection under section 132 of any claim by the examiner during the
				examination of the application for patent,
							whichever occurs later.(2)Other
				requirementsAny submission under paragraph (1) shall—
						(A)set forth a
				concise description of the asserted relevance of each submitted
				document;
						(B)be
				accompanied by such fee as the Director may prescribe; and
						(C)include a
				statement by the person making such submission affirming that the submission
				was made in compliance with this
				section.
						.
		8.Venue
			(a)Venue for
			 patent casesSection 1400 of title 28, United States Code, is
			 amended by striking subsection (b) and inserting the following:
				
					(b)Notwithstanding
				subsections (b) and (c) of section 1391 of this title, any civil action for
				patent infringement or any action for declaratory judgment arising under any
				Act of Congress relating to patents may be brought only in a judicial
				district—
						(1)where the
				defendant has its principal place of business or is incorporated;
						(2)where the
				defendant has committed acts of infringement and has a regular and established
				physical facility;
						(3)where the
				defendant has agreed or consented to be sued;
						(4)where the
				invention claimed in a patent in suit was conceived or actually reduced to
				practice;
						(5)where significant
				research and development of an invention claimed in a patent in suit occurred
				at a regular and established physical facility;
						(6)where a party has
				a regular and established physical facility that such party controls and
				operates and has—
							(A)engaged in
				management of significant research and development of an invention claimed in a
				patent in suit;
							(B)manufactured a
				product that embodies an invention claimed in a patent in suit; or
							(C)implemented a
				manufacturing process that embodies an invention claimed in a patent in
				suit;
							(7)where a nonprofit
				organization whose function is the management of inventions on behalf of an
				institution of higher education (as that term is defined under section 101(a)
				of the Higher Education Act of 1965 (20 U.S.C. 1001(a))), including the patent
				in suit, has its principal place of business; or
						(8)for foreign
				defendants that do not meet the requirements of paragraphs (1) or (2),
				according to section 1391(d) of this
				title.
						.
			(b)Technical
			 amendments relating to venueSections 32, 145, 146, 154(b)(4)(A),
			 and 293 of title 35, United States Code, and section 1071(b)(4) of an Act
			 entitled Act to provide for the registration and protection of
			 trademarks used in commerce, to carry out the provisions of certain
			 international conventions, and for other purposes, approved July 5,
			 1946 (commonly referred to as the Trademark Act of 1946 or the
			 Lanham Act) are each amended by striking United States
			 District Court for the District of Columbia each place that term
			 appears and inserting United States District Court for the Eastern
			 District of Virginia.
			9.Patent and
			 trademark office regulatory authority
			(a)Fee
			 setting
				(1)In
			 generalThe Director shall have authority to set or adjust by
			 rule any fee established or charged by the Office under sections 41 and 376 of
			 title 35, United States Code or under section 31 of the Trademark Act of 1946
			 (15 U.S.C. 1113) for the filing or processing of any submission to, and for all
			 other services performed by or materials furnished by, the Office, provided
			 that such fee amounts are set to reasonably compensate the Office for the
			 services performed.
				(2)Reduction of
			 fees in certain fiscal yearsIn any fiscal year, the
			 Director—
					(A)shall consult
			 with the Patent Public Advisory Committee and the Trademark Public Advisory
			 Committee on the advisability of reducing any fees described in paragraph (1);
			 and
					(B)after that
			 consultation may reduce such fees.
					(3)Role of the
			 Public Advisory CommitteeThe Director shall—
					(A)submit to the
			 Patent or Trademark Public Advisory Committee, or both, as appropriate, any
			 proposed fee under paragraph (1) not less than 45 days before publishing any
			 proposed fee in the Federal Register;
					(B)provide the
			 relevant advisory committee described in subparagraph (A) a 30-day period
			 following the submission of any proposed fee, on which to deliberate, consider,
			 and comment on such proposal, and require that—
						(i)during such
			 30-day period, the relevant advisory committee hold a public hearing related to
			 such proposal; and
						(ii)the Director
			 shall assist the relevant advisory committee in carrying out such public
			 hearing, including by offering the use of Office resources to notify and
			 promote the hearing to the public and interested stakeholders;
						(C)require the
			 relevant advisory committee to make available to the public a written report
			 detailing the comments, advice, and recommendations of the committee regarding
			 any proposed fee;
					(D)consider and
			 analyze any comments, advice, or recommendations received from the relevant
			 advisory committee before setting or adjusting any fee; and
					(E)notify, through
			 the Chair and Ranking Member of the Senate and House Judiciary Committees, the
			 Congress of any final decision regarding proposed fees.
					(4)Publication in
			 the Federal Register
					(A)In
			 generalAny rules prescribed under this subsection shall be
			 published in the Federal Register.
					(B)RationaleAny
			 proposal for a change in fees under this section shall—
						(i)be
			 published in the Federal Register; and
						(ii)include, in such
			 publication, the specific rationale and purpose for the proposal, including the
			 possible expectations or benefits resulting from the proposed change.
						(C)Public comment
			 periodFollowing the publication of any proposed fee in the
			 Federal Register pursuant to subparagraph (A), the Director shall seek public
			 comment for a period of not less than 45 days.
					(5)Congressional
			 comment periodFollowing the notification described in paragraph
			 (3)(E), Congress shall have not more than 45 days to consider and comment on
			 any proposed fee under paragraph (1). No proposed fee shall be effective prior
			 to the end of such 45-day comment period.
				(6)Rule of
			 constructionNo rules prescribed under this subsection may
			 diminish—
					(A)an applicant's
			 rights under this title or the Trademark Act of 1946; or
					(B)any rights under
			 a ratified treaty.
					(b)Fees for patent
			 servicesDivision B of Public Law 108–447 is amended in title
			 VIII of the Departments of Commerce, Justice and State, the Judiciary, and
			 Related Agencies Appropriations Act, 2005, in section 801(a) by striking
			 During fiscal years 2005, 2006, and 2007,, and inserting
			 Until such time as the Director sets or adjusts the fees
			 otherwise,.
			(c)Adjustment of
			 Trademark feesDivision B of Public Law 108–447 is amended in
			 title VIII of the Departments of Commerce, Justice and State, the Judiciary and
			 Related Agencies Appropriations Act, 2005, in section 802(a) by striking
			 During fiscal years 2005, 2006, and 2007,, and inserting
			 Until such time as the Director sets or adjusts the fees
			 otherwise,.
			(d)Effective date,
			 applicability, and transitional provisionDivision B of Public
			 Law 108–447 is amended in title VIII of the Departments of Commerce, Justice
			 and State, the Judiciary and Related Agencies Appropriations Act, 2005, in
			 section 803(a) by striking and shall apply only with respect to the
			 remaining portion of fiscal year 2005 and fiscal year 2006..
			(e)Rule of
			 constructionNothing in this section shall be construed to affect
			 any other provision of Division B of Public Law 108–447, including section
			 801(c) of title VII of the Departments of Commerce, Justice and State, the
			 Judiciary and Related Agencies Appropriations Act, 2005.
			(f)DefinitionsIn
			 this section:
				(1)DirectorThe
			 term Director means the Director of the United States Patent and
			 Trademark Office.
				(2)OfficeThe
			 term Office means the United States Patent and Trademark
			 Office.
				(3)Trademark Act
			 of 1946The term Trademark Act of 1946 means an Act
			 entitled Act to provide for the registration and protection of
			 trademarks used in commerce, to carry out the provisions of certain
			 international conventions, and for other purposes, approved July 5,
			 1946 (15 U.S.C. 1051 et seq.) (commonly referred to as the Trademark Act of
			 1946 or the Lanham Act).
				10.Applicant
			 quality submissions
			(a)In
			 generalChapter 11 of title
			 35, United States Code, is amended by adding at the end the following new
			 section:
				
					123.Additional
				information
						(a)IncentivesThe Director may, by regulation, offer
				incentives to applicants who submit a search report, a patentability analysis,
				or other information relevant to patentability. Such incentives may include
				prosecution flexibility, modifications to requirements for adjustment of a
				patent term pursuant to section 154(b) of this title, or modifications to fees
				imposed pursuant to section 9 of the Patent Reform Act of 2008.
						(b)Admissibility
				of recordIf the Director
				certifies that an applicant has satisfied the requirements of the regulations
				issued pursuant to this section with regard to a patent, the record made in a
				matter or proceeding before the Office involving that patent or efforts to
				obtain the patent shall not be admissible to construe the patent in a civil
				action or in a proceeding before the International Trade Commission, except
				that such record may be introduced to demonstrate that the patent owner is
				estopped from asserting that the patent is infringed under the doctrine of
				equivalents. The Director may, by regulation, identify any material submitted
				in an attempt to satisfy the requirements of any regulations issued pursuant to
				this section that also shall not be admissible to construe the patent in a
				civil action or in a proceeding before the International Trade
				Commission.
						.
			(b)Rule of
			 constructionNothing in this section shall be construed to imply
			 that, prior to the date of enactment of this section, the Director either
			 lacked or possessed the authority to offer incentives to applicants who submit
			 a search report, a patentability analysis, or other information relevant to
			 patentability.
			11.Inequitable
			 conduct and civil sanctions for misconduct before the Office
			(a)In
			 generalChapter 29 of title
			 35, United States Code, is amended by adding at the end the following new
			 sections:
				
					298.Inequitable
				conduct
						(a)In
				generalExcept as provided under this section or section 299, a
				patent shall not be held invalid or unenforceable based upon misconduct before
				the Office. Nothing in this section shall be construed to create a cause of
				action or a defense in a civil action.
						(b)Order To
				reissue patent
							(1)Finding of the
				court
								(A)In
				generalIf a court in a civil action, upon motion of a party to
				the action, finds that it is more likely than not that a person who
				participated in a matter or proceeding before the Office knowingly and
				intentionally deceived the Office by concealing material information or by
				submitting false material information in such matter or proceeding, the court
				shall order the patent to be made the subject of a reissue application under
				section 251. The motion shall set forth any basis upon which the moving party
				contends 1 or more claims of the patent are invalid in view of information
				relating to the conduct at issue not previously considered by the Director. The
				decision on a motion filed under this paragraph shall not be subject to
				appellate review.
								(B)Material
				informationFor purposes of this paragraph, information is
				material if it is not part of the record or cumulative to information in the
				record and either establishes that a patent claim is not patentable or refutes
				a position that the applicant or patent owner took in response to a rejection
				of the claim as unpatentable.
								(2)Timing of
				motionA motion described under paragraph (1) shall be filed
				promptly after discovery of the conduct at issue by the moving party.
							(3)Required
				specificity in court orderAn order issued by a court under
				paragraph (1) shall contain findings of fact setting out with specificity the
				information relating to the conduct at issue not previously considered by the
				Director and upon which the court based its order. The findings of fact shall
				not be used by a court except as provided under this paragraph.
							(4)StaysA
				court shall not stay a civil action by reason of commencement of a reissue
				proceeding that was authorized to be filed under this section unless—
								(A)the Director in a
				notification under section 132 makes a rejection of 1 or more claims of the
				patent;
								(B)an allegation of
				infringement remains in the civil action for at least 1 of the claims rejected;
				and
								(C)the court
				determines that the interests of justice require a stay of the action.
								(5)Judgment that
				patent is unenforceableIf a patentee involved in a civil action
				in which an order under this subsection is issued does not seek reissue of the
				patent within 2 months of such order, the court shall enter judgment that the
				patent is unenforceable.
							(c)Permitted
				reissue by patenteeA patentee may request reissue of a patent on
				the basis of information not previously considered by the Director in
				connection with a patent, or the efforts to obtain such patent, by filing an
				application for reissue under section 251.
						(d)Required
				statement, amended claimsIn any application for reissue of a
				patent authorized to be filed under this section, the patentee shall provide a
				statement to the Director containing the information described in subsections
				(b) and (c). The reissue application may be filed with the omission of 1 or
				more claims of the original patent and with a single substitute claim of
				equivalent or narrower scope replacing any omitted claim of the original
				patent. For a reissue application authorized to be filed under subsection (c),
				the statement shall identify with specificity the issues of patentability
				arising from the information and the basis upon which the claims in the reissue
				application are believed by the applicant to be patentable notwithstanding the
				information.
						(e)Conduct of
				reissue proceeding
							(1)Initial
				actionThe Director shall provide at least 1 of the notifications
				under section 132 or a notice of allowance under section 151 not later than 3
				months after the filing date of an application for reissue authorized to be
				filed under this section.
							(2)Scope of
				proceeding
								(A)In
				generalA reissue proceeding authorized to be filed under this
				section shall, unless substitute claims are submitted, address only whether
				original claims continue to be patentable after consideration of the additional
				information provided by the applicant for reissue pursuant to subsection (d) in
				combination with information already of record in the original patent.
								(B)Issues of
				patentabilityIf the Director determines during a reissue
				proceeding authorized to be filed under this section that 1 or more of the
				original claims of the patent cannot be reissued and the time for appeal of
				such determination has expired or any appeal proceeding related to such
				determination has terminated, the Director shall notify the patentee of the
				surrender of the patent in connection with the termination of the reissue
				proceeding, subject to the patentee’s right to obtain a reissue for claims the
				Director determines to be patentable.
								(3)Duration of
				proceedingFor a reissue application authorized to be filed under
				subsection (b), a final decision on all issues of patentability shall be made
				by the Director within 1 year from the date of the initial notification under
				paragraph (1), subject to the right of the patentee to appeal under section
				134.
							(4)Termination of
				proceedingIf the Director determines that all of the original
				claims continue to be patentable, the Director shall terminate the proceeding
				without the surrender of the original patent.
							(5)Procedure and
				appeals
								(A)In
				generalA reissue application authorized to be filed under this
				section may not be abandoned by the applicant or otherwise terminated without
				surrender of the original patent, except as provided under this section, and
				shall be conducted as an ex parte matter before the Office.
								(B)Special
				proceduresSubject to subsection (d), no amendments other than an
				amendment presenting a single substitute claim of equivalent or narrower scope
				for each canceled claim in the first reply to the first action under section
				132 may be made during the examination of a reissue application authorized to
				be filed under this section. The Director may amend pending claims at any time
				on agreement to a change proposed by the Director to the applicant. The
				Director may refuse to admit any paper filed after a second notification under
				section 132.
								(C)Continuing
				applications barredNo application shall be entitled to the
				benefit of the filing date of an application authorized to be filed under this
				section.
								(D)Expanded
				examinationThe Director may consider additional information
				introduced by the Director if substitute claims are presented.
								(E)AppealAn
				applicant in a reissue application authorized to be filed by this section
				dissatisfied with a decision by the Patent Trial and Appeal Board may appeal
				only under the provisions of sections 141 though 144.
								(f)Limitation on
				enlarging scope of claimsNo patent may be reissued based upon
				the filing of a reissue application authorized to be filed under this section
				that enlarges the scope of the claims of the original patent.
						(g)SanctionsExcept
				as provided under subsection (h), if a reissue proceeding authorized under this
				section concludes without the surrender of the original patent or with the
				grant of 1 or more reissued patents, no further sanctions may be imposed
				against the patentee in connection with the original patent or the reissued
				patents based upon misconduct arising from the concealment of information
				subsequently provided, or the misrepresentation of information subsequently
				corrected in the statement provided under subsection (d).
						(h)Rule of
				constructionNothing in this section shall be construed—
							(1)to preclude the
				imposition of sanctions based upon criminal or antitrust laws (including
				section 1001(a) of title 18, the first section of the Clayton Act, and section
				5 of the Federal Trade Commission Act to the extent that section relates to
				unfair methods of competition);
							(2)to limit the
				authority of the Director to investigate issues of possible misconduct and
				impose sanctions for misconduct in connection with matters or proceedings
				before the Office; or
							(3)to limit the
				authority of the Director to promulgate regulations under chapter 3 relating to
				sanctions for misconduct by representatives practicing before the
				Office.
							299.Civil
				sanctions for misconduct before the Office
						(a)Information
				relating to possible misconductThe Director shall provide by
				regulation procedures for receiving and reviewing information indicating that
				parties to a matter or proceeding before the Office may have engaged in
				misconduct in connection with such matter or proceeding.
						(b)Administrative
				proceeding
							(1)Probable
				causeThe Director shall determine, based on information received
				and reviewed under subsection (a), if there is probable cause to believe that 1
				or more individuals or parties engaged in misconduct consisting of
				intentionally deceptive conduct of a material nature in connection with a
				matter or proceeding before the Office. A determination of probable cause by
				the Director under this paragraph shall be final and shall not be reviewable on
				appeal or otherwise.
							(2)DeterminationIf
				the Director finds probable cause under paragraph (1), the Director shall,
				after notice and an opportunity for a hearing, and not later than 1 year after
				the date of such finding, determine whether misconduct consisting of
				intentionally deceptive conduct of a material nature in connection with the
				applicable matter or proceeding before the Office has occurred. The proceeding
				to determine whether such misconduct occurred shall be before an individual
				designated by the Director.
							(3)Civil
				sanctions
								(A)In
				generalIf the Director determines under paragraph (2) that
				misconduct has occurred, the Director may levy a civil penalty against the
				party that committed such misconduct.
								(B)FactorsIn
				establishing the amount of any civil penalty to be levied under subparagraph
				(A), the Director shall consider—
									(i)the materiality
				of the misconduct;
									(ii)the impact of
				the misconduct on a decision of the Director regarding a patent, proceeding, or
				application; and
									(iii)the impact of
				the misconduct on the integrity of matters or proceedings before the
				Office.
									(C)SanctionsA
				civil penalty levied under subparagraph (A) may consist of—
									(i)a
				penalty of up to $150,000 for each act of misconduct;
									(ii)in the case of a
				finding of a pattern of misconduct, a penalty of up to $1,000,000; or
									(iii)in the case of
				a finding of exceptional misconduct establishing that an application for a
				patent amounted to a fraud practiced by or at the behest of a real party in
				interest of the application—
										(I)a determination
				that 1 or more claims of the patent is unenforceable; or
										(II)a penalty of up
				to $10,000,000.
										(D)Joint and
				several liabilityAny party found to have been responsible for
				misconduct in connection with any matter or proceeding before the Office under
				this section may be jointly and severally liable for any civil penalty levied
				under subparagraph (A).
								(E)Deposit with
				the TreasuryAny civil penalty levied under subparagraph (A)
				shall—
									(i)accrue to the
				benefit of the United States Government; and
									(ii)be deposited
				under Miscellaneous Receipts in the United States
				Treasury.
									(F)Authority to
				bring action for recovery of penalties
									(i)In
				generalIf any party refuses to pay or remit to the United States
				Government a civil penalty levied under this paragraph, the United States may
				recover such amounts in a civil action brought by the United States Attorney
				General on behalf of the Director in the United States District Court for the
				Eastern District of Virginia.
									(ii)InjunctionsIn
				any action brought under clause (i), the United States District Court for the
				Eastern District of Virginia may, as the court determines appropriate, issue a
				mandatory injunction incorporating the relief sought by the Director.
									(4)Combined
				proceedingsIf the misconduct that is the subject of a proceeding
				under this subsection is attributed to a practitioner who practices before the
				Office, the Director may combine such proceeding with any other disciplinary
				proceeding under section 32 of this title.
							(c)Obtaining
				evidence
							(1)In
				generalDuring the period in which an investigation for a finding
				of probable cause or for a determination of whether misconduct occurred in
				connection with any matter or proceeding before the Office is being conducted,
				the Director may require, by subpoena issued by the Director, persons to
				produce any relevant information, documents, reports, answers, records,
				accounts, papers, and other documentary or testimonial evidence.
							(2)Additional
				authorityFor the purposes of carrying out this section, the
				Director—
								(A)shall have access
				to, and the right to copy, any document, paper, or record, the Director
				determines pertinent to any investigation or determination under this section,
				in the possession of any person;
								(B)may summon
				witnesses, take testimony, and administer oaths;
								(C)may require any
				person to produce books or papers relating to any matter pertaining to such
				investigation or determination; and
								(D)may require any
				person to furnish in writing, in such detail and in such form as the Director
				may prescribe, information in their possession pertaining to such investigation
				or determination.
								(3)Witnesses and
				evidence
								(A)In
				generalThe Director may require the attendance of any witness
				and the production of any documentary evidence from any place in the United
				States at any designated place of hearing.
								(B)Contumacy
									(i)Orders of the
				courtIn the case of contumacy or failure to obey a subpoena
				issued under this subsection, any appropriate United States district court or
				territorial court of the United States may issue an order requiring such
				person—
										(I)to appear before
				the Director;
										(II)to appear at any
				other designated place to testify; and
										(III)to produce
				documentary or other evidence.
										(ii)Failure to
				obeyAny failure to obey an order issued under this subparagraph
				court may be punished by the court as a contempt of that court.
									(4)Depositions
								(A)In
				generalIn any proceeding or investigation under this section,
				the Director may order a person to give testimony by deposition.
								(B)Requirements of
				deposition
									(i)OathA
				deposition may be taken before an individual designated by the Director and
				having the power to administer oaths.
									(ii)NoticeBefore
				taking a deposition, the Director shall give reasonable notice in writing to
				the person ordered to give testimony by deposition under this paragraph. The
				notice shall state the name of the witness and the time and place of taking the
				deposition.
									(iii)Written
				transcriptThe testimony of a person deposed under this paragraph
				shall be under oath. The person taking the deposition shall prepare, or cause
				to be prepared, a written transcript of the testimony taken. The transcript
				shall be subscribed by the deponent. Each deposition shall be filed promptly
				with the Director.
									(d)Appeal
							(1)In
				generalA party may appeal a determination under subsection
				(b)(2) that misconduct occurred in connection with any matter or proceeding
				before the Office to the United States Court of Appeals for the Federal
				Circuit.
							(2)Notice to
				USPTOA party appealing under this subsection shall file in the
				Office a written notice of appeal directed to the Director, within such time
				after the date of the determination from which the appeal is taken as the
				Director prescribes, but in no case less than 60 days after such date.
							(3)Required
				actions of the DirectorIn any appeal under this subsection, the
				Director shall transmit to the United States Court of Appeals for the Federal
				Circuit a certified list of the documents comprising the record in the
				determination proceeding. The court may request that the Director forward the
				original or certified copies of such documents during the pendency of the
				appeal. The court shall, before hearing the appeal, give notice of the time and
				place of the hearing to the Director and the parties in the appeal.
							(4)Authority of
				the courtThe United States Court of Appeals for the Federal
				Circuit shall have power to enter, upon the pleadings and evidence of record at
				the time the determination was made, a judgment affirming, modifying, or
				setting aside, in whole or in part, the determination, with or without
				remanding the case for a rehearing. The court shall not set aside or remand the
				determination made under subsection (b)(2) unless there is not substantial
				evidence on the record to support the findings or the determination is not in
				accordance with law. Any sanction levied under subsection (b)(3) shall not be
				set aside or remanded by the court, unless the court determines that such
				sanction constitutes an abuse of discretion of the Director.
							(e)DefinitionFor
				purposes of this section, the term person means any individual,
				partnership, corporation, company, association, firm, partnership, society,
				trust, estate, cooperative, association, or any other entity capable of suing
				and being sued in a court of
				law.
						.
			(b)Suspension or
			 exclusion from practiceSection 32 of title 35, United States
			 Code, is amended—
				(1)by striking
			 The Director may and inserting the following:
					
						(a)In
				generalThe Director may
						;
				and
				(2)by adding at the
			 end the following:
					
						(b)Tolling of time
				periodThe time period for instituting a proceeding under
				subsection (a), as provided in section 2462 of title 28, shall not begin to run
				where fraud, concealment, or misconduct is involved until the information
				regarding fraud, concealment, or misconduct is made known in the manner set
				forth by regulation under section 2(b)(2)(D) to an officer or employee of the
				United States Patent and Trademark Office designated by the Director to receive
				such
				information.
						.
				(c)Effective
			 date
				(1)In
			 generalExcept as otherwise provided under paragraph (2), the
			 amendments made by this section shall take effect on the date of enactment of
			 this Act.
				(2)Inapplicability
			 to pending litigationSubsections (a) and (b) of section 298 of
			 title 35, United States Code (as added by the amendment made by subsection (a)
			 of this section), shall apply to any civil action filed on or after the date of
			 the enactment of this Act.
				12.Authority of
			 the Director of the Patent and Trademark Office to accept late filings
			(a)AuthoritySection
			 2 of title 35, United States Code, is amended by adding at the end the
			 following:
				
					(e)Discretion To
				accept late filings in certain cases of unintentional delay
						(1)In
				generalThe Director may accept any application or other filing
				made by—
							(A)an applicant for,
				or owner of, a patent after the applicable deadline set forth in this title
				with respect to the application or patent; or
							(B)an applicant for,
				or owner of, a mark after the applicable deadline under the Trademark Act of
				1946 with respect to the registration or other filing of the mark,
							to the
				extent that the Director considers appropriate, if the applicant or owner files
				a petition within 30 days after such deadline showing, to the satisfaction of
				the Director, that the delay was unintentional.(2)Treatment of
				director's actions on petitionIf the Director has not made a
				determination on a petition filed under paragraph (1) within 60 days after the
				date on which the petition is filed, the petition shall be deemed to be denied.
				A decision by the Director not to exercise, or a failure to exercise, the
				discretion provided by this subsection shall not be subject to judicial
				review.
						(3)Other
				provisions not affectedThis subsection shall not apply to any
				other provision of this title, or to any provision of the Trademark Act of
				1946, that authorizes the Director to accept, under certain circumstances,
				applications or other filings made after a statutory deadline or to statutory
				deadlines that are required by reason of the obligations of the United States
				under any treaty.
						(4)DefinitionIn
				this subsection, the term Trademark Act of 1946 means the Act
				entitled An Act to provide for the registration and protection of
				trademarks used in commerce, to carry out the provisions of certain
				international conventions, and for other purposes, approved July 5,
				1946 (15 U.S.C. 1051 et seq.) (commonly referred to as the Trademark Act of
				1946 or the Lanham
				Act).
						.
			(b)Applicability
				(1)In
			 generalThe amendment made by subsection (a) shall apply to any
			 application or other filing that—
					(A)is filed on or
			 after the date of the enactment of this Act; or
					(B)on such date of
			 enactment, is pending before the Director or is subject to judicial
			 review.
					(2)Treatment of
			 pending applications and filingsIn the case of any application
			 or filing described in paragraph (1)(B), the 30-day period prescribed in
			 section 2(e)(1) of title 35, United States Code, as added by subsection (a) of
			 this section, shall be deemed to be the 30-day period beginning on the date of
			 the enactment of this Act.
				(c)Conversion of
			 day-based deadlines into month-based deadlines
				(1)Sections 141,
			 156(d)(2)(A), 156(d)(2)(B)(ii), 156(d)(5)(C), and 282 of title 35, United
			 States Code, are each amended by striking 30 days or
			 thirty days each place that term appears and inserting 1
			 month.
				(2)Sections 135(c),
			 142, 145, 146, 156(d)(2)(B)(ii), 156(d)(5)(C), and the matter preceding clause
			 (i) of section 156(d)(2)(A) of title 35, United States Code, are each amended
			 by striking 60 days or sixty days each place that
			 term appears and inserting 2 months.
				(3)The matter
			 preceding subparagraph (A) of section 156(d)(1) and sections 156(d)(2)(B)(ii)
			 and 156(d)(5)(E) of title 35, United States Code, are each amended by striking
			 60-day or sixty-day each place that term appears
			 and inserting 2-month.
				(4)Sections 155 and
			 156(d)(2)(B)(i) of title 35, United States Code, are each amended by striking
			 90 days or ninety days each place that term
			 appears and inserting 3 months.
				(5)Sections
			 154(b)(4)(A) and 156(d)(2)(B)(i) of title 35, United States Code, are each
			 amended by striking 180 days each place that term appears and
			 inserting 6 months.
				13.Limitation on
			 damages and other remedies with respect to patents for methods in compliance
			 with check imaging methods
			(a)LimitationSection 287 of title 35, United States
			 Code, is amended by adding at the end the following:
				
					(d)(1)With respect to the use by a financial
				institution of a check collection system that constitutes an infringement under
				subsection (a) or (b) of section 271, the provisions of sections 281, 283, 284,
				and 285 shall not apply against the financial institution with respect to such
				a check collection system.
						(2)For the purposes of this
				subsection—
							(A)the term check has the
				meaning given under section 3(6) of the Check Clearing for the 21st Century Act
				(12 U.S.C. 5002(6));
							(B)the term check collection
				system means the use, creation, transmission, receipt, storing,
				settling, or archiving of truncated checks, substitute checks, check images, or
				electronic check data associated with or related to any method, system, or
				process that furthers or effectuates, in whole or in part, any of the purposes
				of the Check Clearing for the 21st Century Act (12 U.S.C. 5001 et seq.);
							(C)the term financial
				institution has the meaning given under section 509 of the
				Gramm-Leach-Bliley Act (15 U.S.C. 6809);
							(D)the term substitute check has
				the meaning given under section 3(16) of the Check Clearing for the 21st
				Century Act (12 U.S.C. 5002(16)); and
							(E)the term truncate has the
				meaning given under section 3(18) of the Check Clearing for the 21st Century
				Act (12 U.S.C. 5002(18)).
							(3)This subsection shall not limit or
				affect the enforcement rights of the original owner of a patent where such
				original owner—
							(A)is directly engaged in the commercial
				manufacture and distribution of machinery or the commercial development of
				software; and
							(B)has operated as a subsidiary of a bank
				holding company, as such term is defined under section 2(a) of the Bank Holding
				Company Act of 1956 (12 U.S.C. 1841(a)), prior to July 19, 2007.
							(4)A party shall not manipulate its
				activities, or conspire with others to manipulate its activities, for purposes
				of establishing compliance with the requirements of this subsection, including,
				without limitation, by granting or conveying any rights in the patent,
				enforcement of the patent, or the result of any such
				enforcement.
						.
			(b)TakingsIf
			 this section is found to establish a taking of private property for public use
			 without just compensation, this section shall be null and void. The exclusive
			 remedy for such a finding shall be invalidation of this section. In the event
			 of such invalidation, for purposes of application of the time limitation on
			 damages in section 286 of title 35, United States Code, any action for patent
			 infringement or counterclaim for infringement that could have been filed or
			 continued but for this section, shall be considered to have been filed on the
			 date of enactment of this Act or continued from such date of enactment.
			(c)Effective
			 dateThe amendment made by subsection (a) shall apply to any
			 civil action for patent infringement pending or filed on or after the date of
			 enactment of this Act.
			14.Patent and
			 trademark office funding
			(a)DefinitionsIn
			 this section:
				(1)DirectorThe
			 term Director means the Director of the United States Patent and
			 Trademark Office.
				(2)FundThe
			 term Fund means the public enterprise revolving fund established
			 under subsection (c).
				(3)OfficeThe
			 term Office means the United States Patent and Trademark
			 Office.
				(4)Trademark Act
			 of 1946The term Trademark Act of 1946 means an Act
			 entitled Act to provide for the registration and protection of
			 trademarks used in commerce, to carry out the provisions of certain
			 international conventions, and for other purposes, approved July 5,
			 1946 (15 U.S.C. 1051 et seq.) (commonly referred to as the Trademark Act
			 of 1946 or the Lanham Act).
				(5)UndersecretaryThe
			 term Undersecretary means the Under Secretary of Commerce for
			 Intellectual Property.
				(b)Funding
				(1)In
			 generalSection 42 of title 35, United States
			 Code, is amended—
					(A)in subsection
			 (b), by striking Patent and Trademark Office Appropriation
			 Account and inserting United States Patent and Trademark Office
			 Public Enterprise Fund; and
					(B)in subsection (c),
			 in the first sentence—
						(i)by
			 striking To the extent and all that follows through
			 fees and inserting Fees; and
						(ii)by
			 striking shall be collected by and shall be available to the
			 Director and inserting shall be collected by the Director and
			 shall be available until expended.
						(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect on
			 the later of—
					(A)October 1, 2008;
			 or
					(B)the date of
			 enactment of this Act.
					(c)USPTO revolving
			 fund
				(1)EstablishmentThere
			 is established in the Treasury of the United States a revolving fund to be
			 known as the United States Patent and Trademark Office Public Enterprise
			 Fund. Any amounts in the Fund shall be available for use by the
			 Director without fiscal year limitation.
				(2)Derivation of
			 resourcesThere shall be deposited into the Fund—
					(A)any fees
			 collected under sections 41, 42, and 376 of title 35, United States Code,
			 provided that notwithstanding any other provision of law, if such fees are
			 collected by, and payable to, the Director, the Director shall transfer such
			 amounts to the Fund; and
					(B)any fees
			 collected under section 31 of the Trademark Act of 1946 (15 U.S.C.
			 1113).
					(3)ExpensesAmounts
			 deposited into the Fund under paragraph (2) shall be available, without fiscal
			 year limitation, to cover—
					(A)all expenses to
			 the extent consistent with the limitation on the use of fees set forth in
			 section 42(c) of title 35, United States Code, including all administrative and
			 operating expenses, determined in the discretion of the Under Secretary to be
			 ordinary and reasonable, incurred by the Under Secretary and the Director for
			 the continued operation of all services, programs, activities, and duties of
			 the Office, as such services, programs, activities, and duties are described
			 under—
						(i)title 35, United
			 States Code; and
						(ii)the Trademark
			 Act of 1946; and
						(B)all expenses
			 incurred pursuant to any obligation, representation, or other commitment of the
			 Office.
					(4)Custodians of
			 moneyNotwithstanding section 3302 of title 31, United States
			 Code, any funds received by the Director and transferred to Fund, or any
			 amounts directly deposited into the Fund, may be used—
					(A)to cover the
			 expenses described in paragraph (3); and
					(B)to purchase
			 obligations of the United States, or any obligations guaranteed by the United
			 States.
					(d)Annual
			 reportNot later than 60 days after the end of each fiscal year,
			 the Under Secretary and the Director shall submit a report to Congress which
			 shall—
				(1)summarize the
			 operations of the Office for the preceding fiscal year, including financial
			 details and staff levels broken down by each major activity of the
			 Office;
				(2)detail the
			 operating plan of the Office, including specific expense and staff needs for
			 the upcoming fiscal year;
				(3)describe the long
			 term modernization plans of the Office;
				(4)set forth details
			 of any progress towards such modernization plans made in the previous fiscal
			 year; and
				(5)include the
			 results of the most recent audit carried out under subsection (e).
				(e)Annual spending
			 plan
				(1)In
			 generalNot later than 30 days after the beginning of each fiscal
			 year, the Director shall notify the Committees on Appropriations of both Houses
			 of Congress of the plan for the obligation and expenditure of the total amount
			 of the funds for that fiscal year in accordance with section 605 of the
			 Science, State, Justice, Commerce, and Related Agencies Appropriations Act,
			 2006 (Public Law 109–108; 119 Stat. 2334).
				(2)ContentsEach
			 plan under paragraph (1) shall—
					(A)summarize the
			 operations of the Office for the current fiscal year, including financial
			 details and staff levels with respect to major activities; and
					(B)detail the
			 operating plan of the Office, including specific expense and staff needs, for
			 the current fiscal year.
					(f)AuditThe
			 Under Secretary shall, on an annual basis, provide for an independent audit of
			 the financial statements of the Office. Such audit shall be conducted in
			 accordance with generally acceptable accounting procedures.
			(g)BudgetIn
			 accordance with section 9103 of title 31, United States Code, the Fund shall
			 prepare and submit each year to the President a business-type budget in a way,
			 and before a date, the President prescribes by regulation for the budget
			 program.
			15.Technical
			 amendments
			(a)Joint
			 inventionsSection 116 of title 35, United States Code, is
			 amended—
				(1)in the first paragraph, by striking
			 When and inserting (a)
			 Joint
			 Inventions.—When;
				(2)in the second paragraph, by
			 striking If a joint inventor and inserting (b)
			 Omitted
			 Inventor.—If a joint inventor; and
				(3)in the third paragraph—
					(A)by striking Whenever and
			 inserting (c) Correction
			 of Errors in Application.—Whenever; and
					(B)by striking and such error arose
			 without any deceptive intent on his part,.
					(b)Filing of
			 application in foreign countrySection 184 of title 35, United
			 States Code, is amended—
				(1)in the first
			 paragraph—
					(A)by striking
			 Except when and inserting (a)
			 Filing in Foreign
			 Country.—Except when; and
					(B)by striking
			 and without deceptive intent;
					(2)in the second
			 paragraph, by striking The term and inserting (b)
			 Application.—The term; and
				(3)in the third
			 paragraph, by striking The scope and inserting (c)
			 Subsequent modifications,
			 amendments, and supplements.—The scope.
				(c)Filing without
			 a licenseSection 185 of title 35, United States Code, is amended
			 by striking and without deceptive intent.
			(d)Reissue of
			 defective patentsSection 251 of title 35, United States Code, is
			 amended—
				(1)in the first
			 paragraph—
					(A)by striking
			 Whenever and inserting (a)
			 In
			 general.—Whenever reissue of any patent is authorized under
			 section 298 or; and
					(B)by striking
			 without deceptive intention;
					(2)in the second
			 paragraph, by striking The Director and inserting (b)
			 Multiple reissued
			 patents.—The Director;
				(3)in the third
			 paragraph, by striking The provision and inserting (c)
			 Applicability of this
			 title.—The provisions; and
				(4)in the last
			 paragraph, by striking No reissued patent and inserting
			 (d) Reissue patent
			 enlarging scope of claims.—No reissued patent.
				(e)Effect of
			 reissueSection 253 of title 35, United States Code, is
			 amended—
				(1)in the first
			 paragraph, by striking Whenever, without deceptive intention and
			 inserting (a) In
			 general.—Whenever; and
				(2)in the second
			 paragraph, by striking in like manner and inserting (b)
			 Additional disclaimer or
			 dedication.—In the manner set forth in subsection
			 (a),.
				(f)Correction
			 of named inventorSection 256 of title 35, United States Code, is
			 amended—
				(1)in the first
			 paragraph, by striking Whenever and inserting (a)
			 Correction.—Whenever; and
				(2)in the second
			 paragraph, by striking The error and inserting (b)
			 Patent valid if error
			 corrected.—The error.
				(g)Presumption
			 of validitySection 282 of title 35, United States Code, is
			 amended—
				(1)in the first
			 undesignated paragraph, by striking A patent and inserting
			 (a) In
			 general.—A patent;
				(2)in the second
			 undesignated paragraph, by striking The following and inserting
			 (b) Defenses.—The following; and
				(3)in the third
			 undesignated paragraph, by striking In actions and inserting
			 (c) Notice of actions;
			 actions during extension of patent term.—In
			 actions.
				(h)Action for
			 infringementSection 288 of title 35, United States Code, is
			 amended by striking , without any deceptive intention,.
			16.Effective date;
			 rule of construction
			(a)Effective
			 dateExcept as otherwise
			 provided in this Act, the provisions of this Act shall take effect 12 months
			 after the date of the enactment of this Act and shall apply to any patent
			 issued on or after that effective date.
			(b)Special
			 provisions relating to determinations of validity and patentability
				(1)In
			 generalThe amendments made by section 2 shall apply to any
			 application for a patent and any patent issued pursuant to such an application
			 that at any time—
					(A)contained a claim
			 to a claimed invention that has an effective filing date, as such date is
			 defined under section 100(h) of title 35, United States Code, 1 year or more
			 after the date of the enactment of this Act;
					(B)asserted a claim
			 to a right of priority under section 119, 365(a), or 365(b) of title 35, United
			 States Code, to any application that was filed 1 year or more after the date of
			 the enactment of this Act; or
					(C)made a specific
			 reference under section 120, 121, or 365(c) of title 35, United States Code, to
			 any application to which the amendments made by section 2 otherwise apply under
			 this subsection.
					(2)PatentabilityFor
			 any application for patent and any patent issued pursuant to such an
			 application to which the amendments made by section 2 apply, no claim asserted
			 in such application shall be patentable or valid unless such claim meets the
			 conditions of patentability specified in section 102(g) of title 35, United
			 States Code, as such conditions were in effect on the day prior to the date of
			 enactment of this Act, if the application at any time—
					(A)contained a claim
			 to a claimed invention that has an effective filing date as defined in section
			 100(h) of title 35, United States Code, earlier than 1 year after the date of
			 the enactment of this Act;
					(B)asserted a claim
			 to a right of priority under section 119, 365(a), or 365(b) of title 35, United
			 States Code, to any application that was filed earlier than 1 year after the
			 date of the enactment of this Act; or
					(C)made a specific
			 reference under section 120, 121, or 365(c) of title 35, United States Code,
			 with respect to which the requirements of section 102(g) applied.
					(3)Validity of
			 patentsFor the purpose of determining the validity of a claim in
			 any patent or the patentability of any claim in a nonprovisional application
			 for patent that is made before the effective date of the amendments made by
			 sections 2 and 3, other than in an action brought in a court before the date of
			 the enactment of this Act—
					(A)the provisions of
			 subsections (c), (d), and (f) of section 102 of title 35, United States Code,
			 that were in effect on the day prior to the date of enactment of this Act shall
			 be deemed to be repealed;
					(B)the amendments
			 made by section 3 of this Act shall apply, except that a claim in a patent that
			 is otherwise valid under the provisions of section 102(f) of title 35, United
			 States Code, as such provision was in effect on the day prior to the date of
			 enactment of this Act, shall not be invalidated by reason of this paragraph;
			 and
					(C)the term
			 in public use or on sale as used in section 102(b) of title 35,
			 United States Code, as such section was in effect on the day prior to the date
			 of enactment of this Act shall be deemed to exclude the use, sale, or offer for
			 sale of any subject matter that had not become available to the public.
					(4)Continuity
			 of intent under the Create ActThe enactment of section 102(b)(3)
			 of title 35, United States Code, under section (2)(b) of this Act is done with
			 the same intent to promote joint research activities that was expressed,
			 including in the legislative history, through the enactment of the Cooperative
			 Research and Technology Enhancement Act of 2004 (Public Law 108–453; the
			 CREATE Act), the amendments of which are stricken by section
			 2(c) of this Act. The United States Patent and Trademark Office shall
			 administer section 102(b)(3) of title 35, United States Code, in a manner
			 consistent with the legislative history of the CREATE Act that was relevant to
			 its administration by the United States Patent and Trademark Office.
				
